Citation Nr: 1729189	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  06-20 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, dysthymic disorder, recurrent major depressive disorder, and anxiety.  

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for headaches, including secondary to service-connected left ear disabilities.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 25 to July 7, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In May 2008, the Board remanded this matter for additional evidentiary development.  

In July 2010, the Board issued a decision which denied the Veteran's claims of entitlement to service connection for residuals of stroke, psychiatric disorder, heart disability, and back disability.  The Board also remanded the issue of entitlement to service connection for headaches, including secondary to service-connected left ear disabilities, for additional evidentiary development.  

The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court granted a Joint Motion for Remand (JMR), vacating the Board's decision and remanding the case to the Board.

In February 2011, the Board remanded this matter for additional development, including scheduling the Veteran for a Travel Board hearing.  In May 2012, the Veteran testified before the undersigned through video link.  A transcript of that hearing is of record.  

In December 2013, the Board recharacterized the claim to properly reflect the Veteran's variously diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board then remanded to further develop the Veteran's claim, ensuring the VA complied with its duty to assist.  In May of 2017, the claim was returned to the board.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.  

As discussed above, this case was remanded numerous times for additional development; among other things, the Board directed the Agency of Original Jurisdiction (AOJ) to obtain decisions from the Social Security Administration (SSA).  In a December 2010 JMR, SSA had previously reported to the AOJ that it was unable to locate the Veteran's medical treatment records, and later, reported they had been destroyed.  However, SSA did not indicate whether an actual decision granting the Veteran SSA disability benefits was available.  In July of 2012, the Board remanded the claims, directing, directing the AOJ to contact the SSA and "request copies of all records used in determining the Veteran's entitlement to disability benefits, to include any decision rendered by an Administrative Law Judge."  

In December 2013, this same shortcoming resulted in another Board remand.     
The record reveals numerous instances of the AOJ requesting Social Security records, and in each instance, the SSA has responded with the form checking "The medical records have been destroyed."  On February 3, 2014, VA made another request to SSA, handwriting "The Board of Veteran Appeals requested copies of any decisions relating to the Veteran's claim and eventual award of SSI disability benefits, as well as any disability he is receiving."  On February 8, 2014, the SSA responded: "The medical records have been destroyed."  An identical SSA response was received January 27, 2016.  

VA has a duty to assist in obtaining records in the custody of a federal department or agency, to include making as many requests as are necessary to obtain such records.  38 C.F.R. §  3.159 (c)(2) (2016).  VA will end its efforts to obtain such records only if it concludes that the records sought do not exist or that further efforts to obtain those records would be futile. Id.  Furthermore, a claimant must fully cooperate with VA's reasonable efforts to obtain this evidence, to include, if necessary authorizing the release of existing records in a form acceptable to the custodian or agency holding the records. 38 C.F.R. §  3.159 (c)(2)(ii) (2016).

In short, the SSA response is not an answer to the question posed or for the records sought.  The SSA has only advised that medical records have been destroyed; further requests for medical records would be futile.  There has been no suggestion that SSA decisions, or lack of them, or any other documents other than medical records, have been destroyed.  Through his attorney, the Veteran has specifically requested assistance in obtaining any records or decisions of the SSA concerning an award of benefits.  Thus, the Board finds that a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claims. After obtaining any necessary authorization from the Veteran, all outstanding records, to include any updated VA treatment records, should be obtained.  The veteran has indicated that he submitted evidence about disability payments.  These are not of record and the Veteran should resubmit them.  

2. Contact SSA to obtain copies of any decisions relating to the Veteran's claims for and eventual award of SSA disability benefits, as well as any disability benefits he is receiving from SSA, and any decisions of the SSA affecting benefits to the Veteran.  

It is noted that the SSA may reply with its standard form, which as noted above, is insufficient. The AOJ should ensure that the records are obtained, or that SSA specifically states that no records or decisions-not just medical records-exist.  Any negative response from SSA must specifically indicate that no disability benefits decisions are available.

All attempts to secure this evidence must be documented in the claims file by the AOJ.  If reasonable efforts to obtain the identified records are unsuccessful, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain, (b) explain the efforts that the AOJ made to obtain those records, (c) describe any further action to be taken by the AOJ with respect to the claim, and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3. After completing the above, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only  a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

